DETAILED ACTION
This is an office action on the merits in response to the communication filed on 7/16/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 3 and 16 are cancelled.  Claims 1, 4, 5, 8, 14, 17 and 18 are amended.  Claims 1, 2, 4-15 & 17-20 are pending and are considered in this office action.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.


Response to Arguments/Comments
103 Rejections
With respect to the limitation of “generating a plurality of cryptographically secure voting tokens for each participating share in an offering, each cryptographically secure voting token associated with an exclusive option for an investor to take in response to the offering”, the claims are read in light of the specification, limitations from the specification are not read into the claims. In re Van 
Applicant also contends para [0129] of Demarinis that “Because they are sent to the blockchain address for the selected choice, the receipt of the tokens at the blockchain addresses – not the voting option associated with the voting tokens – is what is used to determine how the shareholder voted.”  Examiner respectfully disagrees with this characterization because para [0129] states that shareholder is given voting options on their display of the user devices and that the shareholder confirm their voting choice before sending the tokens to the blockchain address.  Therefore, the cited paragraphs of Demarinis clearly read on the limitation of the claimed limitation.

With respect to the amendment, Applicant’s argument is moot in light of a new art and new grounds of rejections due to amended claims.
	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 1:
A method for tokenizing corporate actions, comprising: in an information processing apparatus for an issuer comprising at least one computer processor: generating a plurality of cryptographically secure voting tokens for each participating share in an offering, each cryptographically secure voting token associated with an exclusive option for an investor to take in response to the offering; distributing the plurality of cryptographically secure voting tokens to an investor electronic wallet associated with each investor, wherein the investor electronic wallet is maintained on a distributed ledger; receiving, at an issuer electronic wallet for the issuer that is maintained on the distributed ledger, one of the plurality of cryptographically secure voting tokens from the investor electronic wallet; expiring the plurality of cryptographically secure voting tokens that were not received from the investor electronic wallet; and executing the exclusive option associated with the received cryptographically secure voting token wherein the investor electronic wallet is configured to predict the cryptographically secure voting token that the investor will select based on at least one prior selection by the investor, and the investor electronic wallet is configured to highlight the predicted cryptographically secure voting token in a display.
Claims 1, 8 and 14 each has the limitations that can be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders such as “the investor electronic wallet” coupled with functional language “configured to” 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 7, 8, 12-14, 19 & 20 are under 35 U.S.C 103 as being obvious over DeMarinis et al. (US20170330174A1; hereinafter “DeMarinis”) in view of Grom et al. (US10839470B2; hereinafter: “Grom”).
With respect to claim 1 & 14
DeMarinis teaches the limitations of:
an issuer backend for an issuer of a financial instrument, the issuer backend maintaining an issuer wallet ([0077], Meeting information may include, for each meeting, the issuer of the securities (e.g., shares, bonds, options, etc.) related to the meeting, date and time of meeting, and a list of agenda items; [0041], Asset information memory 128 stores information regarding assets related to operations performed by computer system 102 while utilizing blockchain system 104. For example, asset information memory 128 may store the name of each asset (e.g., shares of particular type), issuer information, total issued number of the asset, etc. for which ownership is recorded in the blockchain; [0035], Server computer system 102 includes wallet memory 126 and, optionally, one or more other storage memories including asset information memory 128, asset ownership information memory 130 and authentication information memory 132; [0054], The wallet memory 204 includes digital wallets such as user wallet 206, issuer wallet 208, and admin wallet 210.);
a plurality of investors, each investor associated with an investor electronic device (see fig.1; [0039], Devices 110-114 (also referred to as client devices) may be a networked computing device such as a smart phone, tablet, laptop computer, desktop computer or other computing device; see also [0044].)
generating a plurality of ([0129], Once the shareholder selects their voting choice for the agenda item and confirms, the shareholder digital wallet creates and signs a blockchain transaction sending the appropriate number of voting tokens to the blockchain address for the selected choice….Bob can generate blockchain transaction for each meeting item from him to the blockchain addresses setup to tally the votes (e.g., by signing the transaction with the public key of the wallet associated with the voting address) for each agenda item requiring a vote. The number of voting tokens may be all voting tokens for that agenda item or only some of them; [0133], Final overall voting results can be displayed for each agenda item (e.g., registered vs voted votes, incl. for, against and abstain votes) -  this describes the exclusive option;   see also fig. 13, Examiner’s Note:  It can be implied from fig.13 that each token is given two options:  1. Yes ; or 2: No, therefore by nature of the voting token described in the specification and fig. 13, the voting token is provided with an exclusive option; see also [0122] on how each token is associated with an exclusive option);
distributing the plurality of ([0008], …. distributing at least one voting token to a digital wallet of each of the plurality of owners or their proxies; starting a voting event; during the voting event, providing for transmitting to the distributed blockchain computer system respective ones of the voting tokens in the digital wallets of one or more of the owners to any of a plurality of blockchain addresses….)
receiving, at an issuer electronic wallet for the issuer that is maintained on the distributed ledger, one of the plurality of ([0082], [0129] Once the shareholder selects their voting choice for the agenda item and confirms, the shareholder digital wallet creates and signs a blockchain transaction sending the appropriate number of voting tokens to the blockchain address for the selected choice…..Bob can generate blockchain transaction for each meeting item from him to the blockchain addresses setup to tally the votes (e.g., by signing the transaction with the public key of the wallet associated with the voting address)….)
expiring the plurality of ([0129], The votes may be locked once the meeting has ended; [0133], At operation 1018, the meeting is closed and the results are recorded. The admin may display the voting results to one or more of the shareholders, proxies and/or custodians. In some embodiments, voting results of at least a predetermined number (e.g., five) of previous meetings where user voted in are displayed in the voting system in reverse chronological order. Final overall voting results can be displayed for each agenda item (e.g., registered vs voted votes, incl. for, against and abstain votes).)
executing the option associated with the received ([0129], Bob can generate blockchain transaction for each meeting item from him to the blockchain addresses setup to tally the votes (e.g., by signing the transaction with the public key of the wallet associated with the voting address) for each agenda item requiring a vote. The number of voting tokens may be all voting tokens for that agenda item or only some of them; [0122], Voting tokens for each agenda item are issued as digital assets on the blockchain by the admin into shareholder wallets controlled by each shareholder. The asset definition for the voting token contains all necessary details for a shareholder to vote for their desired option on the agenda item. Each option on the agenda item is assigned a unique blockchain address controlled by the admin. When a shareholder votes, the voting tokens are sent to the address corresponding to their choice.)
cryptographically secure voting token ([0094], User wallet 610 also includes vote token X 620 and vote token Y 622 areas for security A, representing voting tokens to be used for agenda items X and Y respectively. Vote token 620 and 622 each also include a blockchain address to which vote transactions are addressed, and the number of vote tokens; [0050], a digital wallet includes a private key (e.g., a cryptographic encryption/decryption key that is known to the holder of the wallet) and one or more blockchain addresses as identifiers that have been generated using the private key.)

DeMarinis does not explicitly disclose, but Grom teaches:
wherein the investor electronic wallet is configured to predict the (see at least claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of DeMarinis with the teaching of Grom as they relate to conducting voting analysis related to legislative, regulatory and judicial actions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  DeMarinis offers the embodiment of processing and storing data using blockchain/distributed ledger technology.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of blockchain/distributed ledger technology as disclosed by DeMarinis to the method of predicting the future action based on the historical records as taught by Grom for the predicated result of an improved system.

With respect to claim 6 & 19
the cryptographically secure voting tokens are provided to a third party by an investor, further comprising committing an updated ownership to a distributed ledger ([0144], At operation 1134, computer system records the voting token distribution in the blockchain of the blockchain system 1114. Thus, at the end of the operation 1134, the voting tokens would be distributed (e.g., in accordance with the voting rights tokens and the number of shares information) on the blockchain among end-investors, custodians and proxies based on which entities hold the corresponding voting right tokens; [0069], a new asset ownership information with updated ownership amounts can be recorded on the blockchain. As described above, the submitted transactions are periodically “mined” by participating computers in the blockchain to add new blocks to the blockchain.)

With respect to claim 7 & 20
The combination of DeMarinis and Grom teaches the limitations of claim 1 & 14 respectively.  DeMarinis further teaches: the cryptographically secure voting token is received from a third party ([0121], At operation 1008, voting tokens for each agenda item can then be issued by the admin directly to shareholder wallets for direct shareholders and to custodian wallets in the case of indirect shareholders.)

With respect to claim 8
DeMarinis teaches the limitations of:
in an information processing apparatus for an issuer comprising at least one computer processor (see [0036]):
generating a ([0122], Voting tokens for each agenda item are issued as digital assets on the blockchain by the admin into ;
distributing the([0008], distributing at least one voting token to a digital wallet of each of the plurality of owners or their proxies);
providing a plurality of issuer electronic wallets, wherein each issuer electronic wallet is associated with an investor option for the offering ([0054], The wallet memory 204 includes digital wallets such as user wallet 206, issuer wallet 208, and admin wallet 210; [0097], when the issuer operates as the meeting administrator, for example, voting information and ballot information that are shown in FIG. 6 as being in the admin wallet may be included in the issuer wallet; [0122], Voting tokens for each agenda item are issued as digital assets on the blockchain by the admin into shareholder wallets controlled by each shareholder. The asset definition for the voting token contains all necessary details for a shareholder to vote for their desired option on the agenda item.);
receiving, at one of the plurality of issuer electronic wallets, the ([0082], [0129] Once the shareholder selects their voting choice for the agenda item and confirms, the shareholder digital wallet creates and signs a blockchain transaction sending the appropriate number of voting tokens to the blockchain address for the selected choice…..Bob can generate blockchain transaction for each meeting item from him to the blockchain addresses setup to tally the votes (e.g., by signing the transaction with the public key of the wallet associated with the voting address)….))
Executing the investor option associated with the issuer electronic wallet that received the ([0129], Bob can generate blockchain transaction for each meeting item from him to the blockchain addresses setup to tally the votes (e.g., by signing the transaction with the public key of the wallet associated with the voting address) for each agenda item requiring a vote. The 
cryptographically secure voting token ([0094], User wallet 610 also includes vote token X 620 and vote token Y 622 areas for security A, representing voting tokens to be used for agenda items X and Y respectively. Vote token 620 and 622 each also include a blockchain address to which vote transactions are addressed, and the number of vote tokens; [0050], a digital wallet includes a private key (e.g., a cryptographic encryption/decryption key that is known to the holder of the wallet) and one or more blockchain addresses as identifiers that have been generated using the private key.)

DeMarinis does not explicitly disclose, but Grom teaches:
wherein the investor electronic wallet is configured to predict the cryptographically secure voting token that the investor will select based on at least one prior selection by the investor, and the investor electronic wallet is configured to highlight the predicted cryptographically secure voting token in a display (see at least [0020])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of DeMarinis with the teaching of Grom as they relate to conducting voting analysis related to legislative, regulatory and judicial actions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  DeMarinis offers the embodiment of 

With respect to claim 12
The combination of DeMarinis and Grom teaches the limitations of claim 8.  DeMarinis further teaches: the tokens are provided to a third party by an investor, further comprising committing an updated ownership to a distributed ledger ([0144], At operation 1134, computer system records the voting token distribution in the blockchain of the blockchain system 1114. Thus, at the end of the operation 1134, the voting tokens would be distributed (e.g., in accordance with the voting rights tokens and the number of shares information) on the blockchain among end-investors, custodians and proxies based on which entities hold the corresponding voting right tokens; [0069], a new asset ownership information with updated ownership amounts can be recorded on the blockchain. As described above, the submitted transactions are periodically “mined” by participating computers in the blockchain to add new blocks to the blockchain.)

With respect to claim 13
The combination of DeMarinis and Grom teaches the limitations of claim 8.  DeMarinis further teaches: the token is received from a third party ([0121], At operation 1008, voting tokens for each agenda item can then be issued by the admin directly to shareholder wallets for direct shareholders and to custodian wallets in the case of indirect shareholders.)


With respect to claim 2 & 15
The combination of DeMarinis and Grom teaches the limitations of claim 1 & 14 respectively.  The combination does not explicitly disclose, but Pulsifer teaches: the cryptographically secure voting token further comprises an expiration (see claim 25, a token expiration module in which token identifiers expire and are removed from said Merkle tree when specified expiration criteria are met.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pulsifer with the teaching of DeMarinis/ Grom as they relate to a system/method of utilizing tokens as a means of carrying out transaction on a blockchain.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to include additional features on the voting tokens.

With respect to claim 4 & 17
 committing the option associated with the received cryptographically secure voting token to a distributed ledger ([0041], Each time a user 105 desires to list or trade a security, the user's cryptographic wallet 125 can provide access to a peer-to-peer network 190 in which the distributed blockchain ledger 175 is stored on and maintained by the users' computing devices 110. The blockchain ledger 175 may be utilized to facilitate transactions on the system 110 in several different ways, including those which involve listing and creating securities, transferring ownership of the securities, permissioning users and accounts for controlling the securities and pooling securities to deploy capital in various ways.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pulsifer with the teaching of DeMarinis/ Grom as they relate to a system/method of utilizing tokens as a means of carrying out transaction on a blockchain.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to include additional features on the voting tokens.

With respect to claim 9
The combination of DeMarinis and Grom teaches the limitations of claim 8.  DeMarinis does not explicitly disclose, but Pulsifer teaches: the token further comprises an expiration ([0222], after a commitment expires, the token would be unspendable by using a transaction described above.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pulsifer with the teaching of DeMarinis/ Grom as they relate to a system/method of utilizing tokens as a means of carrying out transaction on a blockchain.  The claimed 

With respect to claim 10
The combination of DeMarinis and Grom teaches the limitations of claim 8.  The combination does not explicitly disclose, but Pulsifer teaches: committing the investor option associated with the issuer electronic wallet at which the token was received to a distributed ledger ([0041], Each time a user 105 desires to list or trade a security, the user's cryptographic wallet 125 can provide access to a peer-to-peer network 190 in which the distributed blockchain ledger 175 is stored on and maintained by the users' computing devices 110. The blockchain ledger 175 may be utilized to facilitate transactions on the system 110 in several different ways, including those which involve listing and creating securities, transferring ownership of the securities, permissioning users and accounts for controlling the securities and pooling securities to deploy capital in various ways.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pulsifer with the teaching of DeMarinis / Grom as they relate to a system/method of utilizing tokens as a means of carrying out transaction on a blockchain.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to add expiration feature to the token. 


With respect to claim 5 & 18
The combination of DeMarinis and Grom teaches the limitations of claim 1 & 14 respectively.  The combination does not explicitly disclose, but Molinari teaches:  the offering has a default option ([0076], All or a portion of the above-described activities may be performed as part of a smart contract and the blockchain ledger 175 can be appended to reflect the initiation of the contract, performance of the contractual obligations and confirmation/denial of the contract.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Molinari with the teaching of DeMarinis/ Grom as they relate to a system/method of utilizing tokens as a means of carrying out transaction on a blockchain.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to include additional features on the voting tokens/offerings.

With respect to claim 11
The combination of DeMarinis and Grom teaches the limitations of claim 8.  The combination does not explicitly disclose, but Molinari teaches: the offering has a default option ([0076], All or a portion of the above-described activities may be performed as part of a smart contract and the blockchain ledger 175 can be appended to reflect the initiation of the contract, performance of the contractual obligations and confirmation/denial of the contract.)



Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/           Examiner, Art Unit 3685                                                                                                                                                           	2/14/2022

/JAMES D NIGH/               Senior Examiner, Art Unit 3685